Moore, Justice.
^There is parol evidence in this case, tending to prove, that there was an old marked line from Pollock’s to liryant’i corner; and some ancient deeds are bounded by that line. The first settlers of this country risked their lives in coming to it, then a wilderness inhabited by savages, to take up lands, and to improve their circumstances : they were invited to do so by the lords proprietors, who sat at their ease at home and received the purchpase money, and derived a revenue from the lands after they were sold : they appointed apd continued in office, the persons who received entries, made the surveys and issued the grants ; and they in justice were responsable for their mistakes. The settlers of the country had no share in the appointment, nor in any of the mistakes that happened. — If these officers wronged the lords proprietors, the blame is imputable to the lords proprietors themselves : if they wronged any purchaser by a mistake, that should be rectified, and ought not to prejudice him. The report states a number of cases in which mistakes have been rectified by juries, upon trials in ejectment, upon evidence of the mistake ; and if these cases wtre law formerly, they are so. now — and ought to. prevail in the present as well as in any other case. I am of opinion, if the jury are satisfied the line really intended, was from one porner to the other, that they should find for the plaintiff, notwithstanding it is described 14 the patent as a line funning north from pollock’s corner.
Verdict ai^Hfccment accordingly.
Note. — We should be cautioinP^^Msarting from the words of a deed: but here it stood the lace of the deed, whether to go a north course, or OT^sm’s corner; and that is such an ambiguity as may be explained in a dptd.